—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Mayer, J.), dated July 17, 2009, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendants’ motion for summary judgment dismissing the complaint is granted.
A school is not an insurer of the of its since it *623cannot reasonably be expected to continuously supervise and control all of their movements and activities (see Mirand v City of New York, 84 NY2d 44, 49 [1994]). In this case, the defendants made a prima facie showing of entitlement to summary judgment by demonstrating that they provided adequate supervision and, in any event, that any alleged inadequacy in the level of supervision provided was not a proximate cause of the accident (see Paragas v Comsewogue Union Free School Dist., 65 AD3d 1111 [2009]). In opposition, the plaintiffs failed to raise a triable issue of fact (id.). Accordingly, the Supreme Court should have granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiffs’ remaining contentions are without merit. Dillon, J.P., Covello, Miller and Chambers, JJ., concur.